DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-6, 8-11 have been allowed.
	Claims 2, 7 have been cancelled.
	Claims 1, 3, and 8-9 have been amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Magleby on 06/10/2022.
Amended claims below:
Claims 8 have been amended, remaining claims are as filled on 05/06/2022.
Claim.8 (Currently Amended) An electronically controllable brake system, comprising: ABS control valves configured to brake wheels of a vehicle axle in a brake slip- controlled manner, an ABS control unit for controlling an ABS control procedure, a monitoring unit for performing the checking procedure, wherein the monitoring unit is configured to read in input signals, wherein it is possible based on the input signals to derive currently prevailing control variables for the ABS control procedure and ABS control parameters relate to a brake slip-controlled actuation of an ABS control valve of the brake Page 3 of 8system, and to generate and output a deactivation signal in dependence upon the checking procedure, wherein: an actuation of the ABS control valves is prevented if an activation of any ABS control valve is requested and an ABS brake slip incident has not been detected at at least one of the wheels of the vehicle, and during the checking procedure, a tolerance time period is taken into consideration, wherein an actuation of the ABS control valve is only prevented if: after the actuation of any ABS control valve and after the tolerance time period has elapsed an ABS brake slip incident has not been detected at at least one wheel of the vehicle, and/or the activation of any ABS control valve is maintained after an incorrect implementation of a further ABS control valve has been detected and the tolerance time period has elapsed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 5-7) of 05/06/2022, amended claims filled on 05/06/2022, examiner amendment to the claims above, and closet prior art of record Burkhard (US6009366).
Burkhard discloses two brake circuits in a black/white brake circuit split-up, the EBV function or control is principally released only when the vehicle deceleration exceeds a predetermined limit value (GWN). To identify a front-axle brake circuit failure, acceleration criteria, i.e., criteria responsive to the acceleration behavior of the vehicle wheels, are predetermined and monitored. Further, slip range monitoring in conjunction with acceleration range monitoring is performed. Upon `detection` of an acceleration criterion or when a limit value (GW2) predetermined as an acceleration criterion is exceeded, and/or upon `detection` of values which are outside the slip range (GW1) or the acceleration range (GW5), a `suspected` front-axle brake circuit failure is signaled, and intervention into the electronic control of the brake force distribution (EBV) is performed.
In regards to claim 1, Burkhard either individually or in combination with other prior art fails to teach or render obvious based on the control variables whether it follows that an ABS brake slip incident is present at at least a first wheel of the vehicle, and/or whether, based on the ABS control parameters, it follows that further ABS control valves, which are allocated at least to one second wheel of the vehicle, implement correctly a brake slip-controlled activation; and outputting a deactivation signal in dependence upon the checking in order to prevent an actuation of the ABS control valves in dependence upon the situation, wherein: an actuation of the ABS control valves is prevented if an activation of any ABS control valve is requested and an ABS brake slip incident has not been detected at at least one of the wheels of the vehicle, and during the checking, a tolerance time period is taken into consideration, wherein an actuation of the ABS control valve is only prevented if after the actuation of any ABS control valve and after the tolerance time period has elapsed an ABS brake slip incident has not been detected at at least one wheel of the vehicle, and/or the activation of any ABS control valve is maintained after an incorrect implementation of a further ABS control valve has been detected and the tolerance time period has elapsed.
In regards to claim 8, Burkhard either individually or in combination with other prior art fails to teach or render obvious an ABS control unit for controlling an ABS control procedure, a monitoring unit for performing the checking procedure, wherein the monitoring unit is configured to read in input signals, wherein it is possible based on the input signals to derive currently prevailing control variables for the ABS control procedure and ABS control parameters relate to a brake slip-controlled actuation of an ABS control valve of the brake Page 3 of 8system, and to generate and output a deactivation signal in dependence upon the checking procedure, wherein: an actuation of the ABS control valves is prevented if an activation of any ABS control valve is requested and an ABS brake slip incident has not been detected at at least one of the wheels of the vehicle, and during the checking procedure, a tolerance time period is taken into consideration, wherein an actuation of the ABS control valve is only prevented if: after the actuation of any ABS control valve and after the tolerance time period has elapsed an ABS brake slip incident has not been detected at at least one wheel of the vehicle, and/or the activation of any ABS control valve is maintained after an incorrect implementation of a further ABS control valve has been detected and the tolerance time period has elapsed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARDUL D PATEL/Primary Examiner, Art Unit 3662